DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed September 15, 2022 have been fully considered, however, the Examiner did not find them persuasive.
Claims 1-15 are currently pending. Claims 1, 10 and 15 were amended. Claims 1 and 10 are independent.  

Re: Rejection under 35 U.S.C. § 101
Applicant’s arguments and amendments, indicated on p. 4 of the REMARKS, in response to the rejection of the claim 15 under 35 U.S.C. §101 have been fully considered and are persuasive. Thus, the rejection of the claims under 35 U.S.C. §101 has been withdrawn.

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments, on pp. 4-6 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Dole, US 6,628,786 B1 (hereinafter, “Dole ‘786”) and Ahmed, US 2009/0103726 A1 (hereinafter, “Ahmed ‘726”) have been fully considered, however, the Examiner did not find them persuasive. 
Applicant argues that Dole ‘786 does not disclose the limitation “… receiving at least two server specific strings from at least two servers of the group; and using the at least two server specific strings received from the at least two servers to generate the random number” recited in claim 1, as amended. In particular, Applicant argues, on p. 5 of the REMARKS, that Dole ‘786 does not disclose the above limitation because “Dole merely discloses appending the session key from the prior communication to the current internal state … not correspond to generating a random number from at least two server specific strings received from at least two servers.” 
The Examiner respectfully disagrees with the arguments presented.
Dole ‘786 discloses receiving at least two bit strings (Dole ‘786, Col. 6 lines 27-36, Col. 6 lines 50-52), where each bit string may be a computer-specific bit string derived from a computer-specific source of entropy, such as the internal state of a random number generator on each computer or a key (Dole ‘786, Col. 4 lines 45-49, Col. 6 lines 14-36, Col. 7 line 36-Col. 8 line 4). For example, a first 128 bit string of a first client computer may be derived from a first computer-specific source of entropy, such as a secret key; and a second 128 bit string of a second client computer may be derived from a second computer-specific source of entropy, such as the internal state of a random number generator (Dole ‘786, Col. 6 lines 14-36). A random number is then generated based on the at least two computer specific bit strings (Dole ‘786, Col. 7 lines 3-12). For example, the first and second computer-specific bit strings may be received and combined to form a third bit string, which in turn is hashed to form a fourth bit stream (Dole ‘786, Col. 6 line 50-Col. 7 line 2); the fourth bit string is then used by a random number generator to generate a random number (Dole ‘786, Col. 7 lines 3-12). 
Applicant appears to argue that the ‘internal state’ and the ‘session key’ of Dole ‘786 do not teach the “strings” recited in claim 1. However, Dole ‘786 discloses that bit strings, such as a first and second 128 bit data string, may be derived from computer-specific sources of entropy, such as the ‘internal state’ of a random number generator or ‘prior session keys, nonces, private/public keys pairs, etc.’ (Dole ‘786, Col. 6 lines 14-36). Furthermore, as stated above, the bit strings derived from the computer-specific source of entropy may be combined and used to generate a random number (Dole ‘786, Col. 6 line 50-Col. 7 line 12).
While Dole ‘786 discloses bit strings derived from computer-specific sources of entropy and not explicitly “server specific strings” (emphasis added), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ahmed ‘726 discloses receiving a string of bits from the server terminal, where the string of bits may be derived from the public/private keys of the server terminal that are specific to the respective server terminal, and using the server terminal-specific string of bits to generate a random key stream for encryption/decryption purposes (Ahmed ‘726, ¶¶6, 27-28, 33, 43). Thus, it would have been obvious to one of ordinary skill in the art to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726. See Claim Rejections – 35 USC § 103 below for further details.
This response is also applicable to arguments for claims 10 and 15.
Thus, for the reasons stated above, the rejection of independent claims 1 and 10 under 35 U.S.C. 103 is maintained. Dependent claims 2-9 and 11-15 are rejected for the same reasons by virtue of their dependencies on independent claims 1 and 10. See Claim Rejections – 35 USC §103 below for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dole, US 6,628,786 B1 (hereinafter, “Dole ‘786”), in view of Ahmed, US 2009/0103726 A1 (hereinafter, “Ahmed ‘726”).

As per claim 1: Dole ‘786 discloses:
A method for generating a random number (method for generating a random number [Dole ‘786, Abstract, Col. 6 lines 14-27; Fig. 3]), comprising: 
selecting a group of at least two (within a computer network 30, selecting a plurality of networked client computers 34, where the selected client computers 34 are used as additional sources of entropy for generating random numbers for the host; for example, file server 32 may select a plurality client computers 34 within network 30 as additional sources of entropy to generate random numbers [Dole ‘786, Col. 4 lines 45-60, Col. 5 line 56-Col. 6 line 4, Col. 8 lines 12-25; Fig. 2]); 
receiving at least two (receiving additional entropy from the plurality of client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, each bit string may be a computer-specific bit string derived from a computer-specific source of entropy, such as the internal state of a random number generator or a secret key of the respective computer [Dole ‘786, Col. 4 lines 45-49, Col. 6 lines 14-36, Col. 6 lines 50-52, Col. 7 line 33-Col. 8 line 25]); and 
using the at least two (using the client computer-specific entropy to generate a random number, where the client computer-specific entropy may be in the form of bit strings; for example, the first and second computer-specific bit strings may be received from the respective client computers and combined to form a third bit string, which in turn is hashed to form a fourth bit stream; the fourth bit string is then used by a random number generator to generate a random number [Dole ‘786, Col. 6 line 50-Col. 7 line 12]).

As stated above, Dole ‘786 does not explicitly disclose: “selecting a … servers within a network; receiving … server specific strings from … servers … ; and using the … server specific strings received from the … servers to generate the random ...”.
Ahmed ‘726, however, discloses:
	selecting a … servers within a network (selecting a server terminal 24 connected to a network 28 [Ahmed ‘726, ¶¶8, 26; Fig. 1A, Fig. 1B]); 
receiving … server specific strings from … servers … (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public/private keys of the server terminal 24 that are specific to the respective server terminal 24 [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]); and 
using the … server specific strings received from the … servers to generate the random … (using the server terminal-specific string of bits to generate a random key stream 46, where the key stream 46 is a random sequence of bits used for encryption/decryption purposes [Ahmed ‘726, ¶¶6, 28, 43]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients (see Ahmed ‘726, ¶¶2, 26, 45).

As per claim 2: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Dole ‘786 discloses:
wherein receiving a (receiving additional entropy from the client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, the bit strings may be associated with the internal state of the respective client computer or the private/public keys of the respective client computer [Dole ‘786, Col. 6 lines 14-36, Col. 7 line 33-Col. 8 line 25]) comprises: negotiating a secure connection with the (establishing a secure connection or channel between the host and the client computers 34, where a cryptographic protocol such as a Secure Socket Layer (SSL) may be used [Dole ‘786, Col. 4 lines 14-36, Col. 8 lines 31-43 and the corresponding source code below]).

As stated above, Dole ‘786 does not explicitly disclose: “receiving a server specific string from a server comprises: negotiating a secure connection with the server.”
Ahmed ‘726, however, discloses:
receiving a server specific string from a server (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public/private keys of the server terminal 24 that are specific to the respective server terminal 24 [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]) comprises: 
negotiating a secure connection with the server (the client terminal 26 establishes a secure socket connection with the server terminal 24 [Ahmed ‘726, ¶¶30-31; Fig. 2, Fig. 3]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726, and further to establish a secure connection with the server terminals. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients, and where a secure connection with the servers would further increase data security of the transmitted data (see Ahmed ‘726, ¶¶2, 26, 31).

As per claim 3: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claims 1 and 2, as stated above, from which claim 3 is dependent upon. Furthermore, Dole ‘786 discloses:
further comprising: 
receiving a (receiving additional entropy from the client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, the bit strings may be associated with the public keys of the respective client computer or the internal state of the respective client computer [Dole ‘786, Col. 6 lines 14-36, Col. 7 line 33-Col. 8 line 25]).

As stated above, Dole ‘786 does not explicitly disclose: “receiving a server specific public key from the server as the server specific string.”
Ahmed ‘726, however, discloses:
receiving a server specific public key from the server as the server specific string (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public key of the server terminal 24 that are specific to the respective server terminal 24 [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726, and further to use the public key of the server terminal 24 as the bit string for generating the random number. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients, and where public keys are easily exchanged between the client terminals 26 and server terminals 24 (see Ahmed ‘726, ¶¶2, 26-27).

As per claim 10: Dole ‘786 discloses:
A random number generation circuit (a random number generator within a device such as a computer [Dole ‘786, Col. 4 lines 14-36, Col. 4 lines 45-60]), comprising: a communication interface configured to (an application residing on a host computer configured to receive data and communicate with other devices within the network [Dole ‘786, Col. 6 lines 5-26, Col. 8 lines 12-43 and the corresponding source code]) 
receive at least two (receiving additional entropy from the plurality of client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, each bit string may be a computer-specific bit string derived from a computer-specific source of entropy, such as the internal state of a random number generator or a secret key of the respective computer [Dole ‘786, Col. 4 lines 45-49, Col. 6 lines 14-36, Col. 6 lines 50-52, Col. 7 line 33-Col. 8 line 25]) of a group of at least two (within a computer network 30, selecting a plurality of networked client computers 34, where the selected client computers 34 are used as additional sources of entropy for generating random numbers for the host; for example, file server 32 may select a plurality client computers 34 within network 30 as additional sources of entropy to generate random numbers [Dole ‘786, Col. 4 lines 45-60, Col. 5 line 56-Col. 6 line 4, Col. 8 lines 12-25; Fig. 2]); and 
(using the client computer-specific entropy to generate a random number, where the client computer-specific entropy may be in the form of bit strings; for example, the first and second computer-specific bit strings may be received from the respective client computers and combined to form a third bit string, which in turn is hashed to form a fourth bit stream; the fourth bit string is then used by a random number generator to generate a random number [Dole ‘786, Col. 6 line 50-Col. 7 line 12]).

As stated above, Dole ‘786 does not explicitly disclose: “receive … server specific strings from … servers of … servers within a network; a combination circuit configured to use the … server specific strings to generate the random …”.
Ahmed ‘726, however, discloses:
Receive … server specific strings from … servers (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public/private keys of the server terminal 24 that are specific to the respective server terminal 24 [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]) of … servers within a network (selecting a server terminal 24 connected to a network 28 [Ahmed ‘726, ¶¶8, 26; Fig. 1A, Fig. 1B]); and 
a combination circuit configured to (key stream generator, where the key stream generator comprises linear feedback shift registers (LFSR) and XOR logic gates [Ahmed ‘726, ¶¶39-40; Fig. 5]) use the … server specific strings to generate the random … (the key stream generator using the server terminal-specific string of bits to generate a random key stream 46, where the key stream 46 is a random sequence of bits used for encryption/decryption purposes [Ahmed ‘726, ¶¶6, 28, 43])

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726.

As per claim 15: Dole ‘786 discloses:
A non-transitory computer-readable medium (a computer program on a computer-readable medium [Dole ‘786, Col. 30 lines 40-41]) including program code for (software or application having source code [Dole ‘786, Col. 6 lines 5-13 and Col. 8 lines 31-43 and the corresponding source code]), when executed by a programmable processor (running the code on a computer, where a computer contains a processor [Dole ‘786, Col. 6 lines 5-13, Col. 7 lines 13-32, Col. 8 lines 31-43 and the corresponding source code]), performing a method of claim 1 (see claim 1).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu et al., US 2012/0089839 A1 (hereinafter, “Qiu ‘839”).

As per claim 4: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claims 1-3, as stated above, from which claim 4 is dependent upon. Dole ‘786 does not explicitly disclose the limitations of claim 4. Ahmed ‘726, however, discloses:
further comprising: 
transmitting a local public key to the server (transmitting the client terminal 26 public key 42a to the server terminal 24 [Ahmed ‘726, ¶¶27, 33; Fig. 2]); and 
combining the local public key and the server specific (combining the public key 42a and the server terminal-specific private key 40a to generate the shared secret 44, where the shared secret 44 is specific to the server terminal 24 [Ahmed ‘726, ¶¶27, 33-36]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726, and further to transmit a local public key from the host to the server terminal such that a server terminal-specific secret can be generated from the transmitted local public key and a server terminal-specific key. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients, and where the secret, used to generate a random key stream, can be easily generated and shared between the terminals due to the ease of sharing public keys and the fact that the secret is a function of both client and server keys (see Ahmed ‘726, ¶¶27, 33).

As stated above, Dole ‘786 in view of Ahmed ‘726 does not explicitly disclose: “combining the local public key and the server specific public key to generate a server specific secret.”
Qiu ‘839, however, discloses:
combining the local public key and the server specific public key to generate a server specific secret (mathematically combining the public key of the local network-enabled device and the update server’s public key to generate a server-specific symmetric key, where the server-specific symmetric key is a Diffie-Hellman secret derived from the public keys [Qiu ‘839, ¶¶30-31, 37]).

Dole ‘786 (modified by Ahmed ‘726) and Qiu ‘839 are analogous art because they are from the same field of endeavor, namely that of secure communication of devices within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726) and Qiu ‘839 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726) to include the teachings of Qiu ‘839, namely to generate a server terminal-specific secret, as disclosed in Ahmed ‘726, by combining the local public key of the host, as disclosed in Dole ‘786, with the public key of the server terminal, as disclosed in Qiu ‘839. The motivation for doing so would be to allow the local network-enable device to securely decrypt data encrypted with the generated secret symmetric key since the network-enabled device has the same derived symmetric key as the server; additionally, this allows the server to only protect its private key since the derived symmetric key is calculated when the server receives the device's public key (see Qiu ‘839, ¶¶30-31).

As per claim 5: Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu ‘839 discloses all limitations of claims 1-4, as stated above, from which claim 5 is dependent upon. Furthermore, Dole ‘786 discloses:
	further comprising: 
generating a (generating a combination of third bit strings, where a third bit string is a networked client computer-specific secret derived from the internal state of the corresponding networked client computer 34, and where a plurality of third bit strings are generated and combined as a result of selecting a plurality of networked client computers 34 as different sources of entropy, and where a fourth bit string is generated from the third bit string to reinitialize the internal state of a random number generator, i.e., a seed [Dole ‘786, Col. 4 lines 45-60, Col. 6 line 50-Col. 7 line 12, Col. 7 line-Col. 8 line 25; Fig. 3])

	As stated above, Dole ‘786 in view of Qiu ‘839 does not explicitly disclose: “generating a XOR combination of server specific secrets to generate a ...”.
	Ahmed ‘726, however, discloses: 
	generating a XOR combination of server specific secrets to generate … (key stream generators 34 generates random keys streams 46, where the key stream generator 34 uses XOR logic gates 62 to combine portions of server-specific shared secret 44, and where the output of the XOR combination is a random key stream 46 comprising a random sequence of bits used for encryption/decryption purposes [Ahmed ‘726, ¶¶39, 41-44; Fig. 1A, Fig. 5]).

Dole ‘786 (modified by Qiu ‘839) and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Qiu ‘839) and Ahmed ‘726 before them, to modify the method in Dole ‘786 (modified by Qiu ‘839) to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726; and to generate a random number using the random number generator, as disclosed in Dole ‘786, where the random number generator is initiated using the output of an XOR logic gate that combines terminal server-specific bit strings, as disclosed in Ahmed ‘726. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients; and the ease of adding additional random elements to an XOR gate, such as a clock inputs, to generate further randomness for the output (see Ahmed ‘726, ¶43).

As per claim 6: Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu ‘839 discloses all limitations of claims 1-5, as stated above, from which claim 6 is dependent upon. Furthermore, Dole ‘786 discloses:
	further comprising: 
using the seed value as a seed for a calculating the random number (using the fourth bit string to reinitialize the internal state of a random number generator, i.e., a seed, and generate a random number [Dole ‘786, Col. 6 line 50-Col. 7 line 12; Fig. 3]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Beshai, US 2016/0134524 A1 (hereinafter, “Beshai ‘524”).

As per claim 7: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Dole ‘786 does not explicitly disclose the limitations of claim 7. Beshai ‘524, however, discloses:
wherein selecting the group of (choosing a plurality of nodes within a communication network, where choosing nodes result in routes that do not intersect [Beshai ‘524, ¶270; Fig. 1]).

Dole ‘786 and Beshai ‘524 are analogous art because they are from the same field of endeavor, namely that of namely that of communication of a plurality of elements within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Beshai ‘524 before them, to modify the method in Dole ‘786 to include the teachings of Beshai ‘524, namely to select a plurality of client computers 34 within a network, as disclosed in Dole ‘786, where the selection is based on avoiding intersection network routes, as disclosed in Beshai ‘524. The motivation for doing so would be to balance the traffic loads of the network links and reduce processing effort by routing the traffic from a source node to a destination node over non-intersecting routes (see Beshai ‘524, ¶270).

As stated above, Dole ‘786 in view of Beshai ‘524 does not explicitly disclose: “selecting the … servers comprises choosing the servers … servers …”.
Ahmed ‘726, however, discloses:
selecting the … servers comprises choosing the servers … servers … (selecting a server terminal 24 connected to a network 28 [Ahmed ‘726, ¶¶8, 26; Fig. 1A, Fig. 1B]).

Dole ‘786 (modified by Beshai ‘524) and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Beshai ‘524) and Ahmed ‘726 before them, to modify the method in Dole ‘786 (modified by Beshai ‘524) to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients (see Ahmed ‘726, ¶¶2, 26, 45).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Rajpathak, US 2009/0109854 A1 (hereinafter, “Rajpathak ‘854”).

As per claim 8: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Dole ‘786 in view of Ahmed ‘726 does not explicitly disclose the limitations of claim 8. Rajpathak ‘854, however, discloses:
wherein selecting the group of servers comprises choosing the servers such that they are located in different operator networks (the selection of server computing devices, such as server computing devices 21 and 22, comprises choosing the devices based on the utilization of different network carriers or sub-networks [Rajpathak ‘854, ¶21; Fig. 1]).

Dole ‘786 (modified by Ahmed ‘726) and Rajpathak ‘854 are analogous art because they are from the same field of endeavor, namely that of communication of a plurality of devices within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726) and Rajpathak ‘854 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726) to include the teachings of Rajpathak ‘854, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server computing devices, as disclosed in Rajpathak ‘854, and further to select server computing devices based on the utilization of different network carriers or sub-networks. The motivation for doing so would be to provide the computing devices with more efficient communication by a global load balancing through different network carriers or sub-networks (see Rajpathak ‘854, ¶¶21-23).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Tujkovic et al., US 9,647,335 A1 (hereinafter, “Tujkovic ‘335”).

As per claim 9: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Furthermore, Dole ‘786 discloses:
wherein using the (receiving additional entropy from the client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, the bit strings may be associated with the internal state of the respective client computer or the private/public keys of the respective client computer [Dole ‘786, Col. 6 lines 14-36, Col. 7 line 33-Col. 8 line 25]) comprises generating a (generating a combination of client computer-specific bit strings by appending bit strings derived from a plurality of client computers 35 [Dole ‘786, Col. 6 lines 14-36, Col. 6 line 50-Col. 7 line 12, Col. 8 lines 12-25).

As stated above, Dole ‘786 does not explicitly disclose: “using the server specific strings comprises generating a XOR combination of server specific strings.”
Tujkovic ‘335, however, discloses:
using the  specific strings comprises generating a XOR combination of  specific strings (using node-specific strings, such as from node 202 and 204, to generate an encoded XOR combination of the node-specific strings [Tujkovic ‘335, Col. 4 lines 33-53; Fig. 2]).

Dole ‘786 and Tujkovic ‘335 are analogous art because they are from the same field of endeavor, namely that of communication of a plurality of elements within a network. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Tujkovic ‘335 before them, to modify the method in Dole ‘786 to include the teachings of Tujkovic ‘335, namely to use a XOR combination, as disclosed in Tujkovic ‘335, to generate a string of which comprises of client computer-specific bit strings, as disclosed in Dole ‘786. The motivation for doing so would be to use an XOR combination to provide a convenient way to encode information received from a plurality of nodes; furthermore, this method allows information to be exchanged between nodes with fewer transmissions than if the information were sent sequentially between the nodes (see Tujkovic ‘335, Col. 4 lines 15-64).

As stated above, Dole ‘786 in view of Tujkovic ‘335 does not explicitly disclose: “using the server specific strings … combination of server specific strings”.
Ahmed ‘726, however, discloses:
using the server specific strings … combination of server specific strings (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public/private keys of the server terminal 24 that are specific to the respective server terminal 24, and where the server terminal-specific string of bits are combined with other string of bits [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]).

Dole ‘786 (modified by Tujkovic ‘335) and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Tujkovic ‘335) and Ahmed ‘726 before them, to modify the method in Dole ‘786 (modified by Tujkovic ‘335) to include the teachings of Ahmed ‘726, namely to implement the plurality of client computers 34, as disclosed in Dole ‘786, as server terminals 24, as disclosed in Ahmed ‘726. The motivation for doing so would be to provide increased data security within networks, where servers are widely used within networks for relaying and transmitting data to clients (see Ahmed ‘726, ¶¶2, 26, 45).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Brand, US 2015/0372813 A1 (hereinafter, “Brand ‘813”).

As per claim 11: Dole ‘786 in view of Ahmed ‘726 discloses all limitations of claim 10, as stated above, from which claim 11 is dependent upon. Furthermore, Dole ‘786 discloses:
further comprising: 
(establishing a secure connection or channel between the host and a plurality of client computers 34, where a cryptographic protocol such as a Secure Socket Layer (SSL) may be used [Dole ‘786, Col. 4 lines 14-36, Col. 8 lines 31-43 and the corresponding source code below]).

As stated above, Dole ‘786 does not explicitly disclose: “a secure communication circuit configured to negotiate a secure connection with … servers.”
Ahmed ‘726, however, discloses:
 negotiate a secure connection with … servers (the client terminal 26 establishes a secure socket connection with the server terminal 24 [Ahmed ‘726, ¶¶30-31; Fig. 2, Fig. 3]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. For the reasons stated in claim 2, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726.

As stated above, Dole ‘786 in view of Ahmed ‘726 does not explicitly disclose: “a secure communication circuit configured to negotiate a secure connection with … servers.”
 Brand ‘813, however, discloses:
a secure communication circuit configured to negotiate a secure connection with … servers (communication component 4010; a device 1010 capable of generating random numbers comprising a communication component 4010, where the communication component 4010 is configured to establish a secure connection with a remote server [Brand ‘813, ¶¶28, 32, 84])

Dole ‘786 (modified by Ahmed ‘726) and Brand ‘813 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726) and Brand ‘813 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726) to include the teachings of Brand ‘813, namely to use a communication component 4010, as disclosed in Brand ‘813, within the random number generator, as disclosed in Dole ‘786, to establish a secure communication between the host device and the server terminals, as disclosed in Ahmed ‘726. The motivation for doing so would be increase data security across a wide range of devices by using a standard communication component that commonly used in communication devices that is able to establish secure connections and be configured to transmit sensitive data such as keys and seeds (see Brand ‘813, ¶¶32, 84).

As per claim 12: Dole ‘786, in view of Ahmed ‘726, and further in view of Brand ‘813 discloses all limitations of claims 10-11, as stated above, from which claim 12 is dependent upon. Furthermore, Dole ‘786 discloses:
wherein (receiving additional entropy from the client computers 34, where the additional entropy may be in the form of bit strings, and where the bit strings may be client computer-specific; for example, the bit strings may be associated with the public keys of the respective client computer or the internal state of the respective client computer [Dole ‘786, Col. 6 lines 14-36, Col. 7 line 33-Col. 8 line 25]).

As stated above, Dole ‘786 does not explicitly disclose: “the secure communication circuit is configured to receive a server specific public key from a server as the server specific string.”
Ahmed ‘726, however, discloses:
 receive a server specific public key from a server as the server specific string (receiving a string of bits from the server terminal 24, where the string of bits may be derived from the public key of the server terminal 24 that are specific to the respective server terminal 24 [Ahmed ‘726, ¶¶27, 33, Fig. 1A, Fig. 2]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726.

As stated above, Dole ‘786 in view of Ahmed ‘726 does not explicitly disclose: “the secure communication circuit is configured to receive a server specific public key from a server …”.
 Brand ‘813, however, discloses:
the secure communication circuit is configured to receive a server specific public key from a server … (communication component 4010; a device 1010 capable of generating random numbers comprising a communication component 4010, where the communication component 4010 is configured to receive, from the remote server and over the secure, independent connection, a public key [Brand ‘813, ¶¶32, 34, 84]).

Dole ‘786 (modified by Ahmed ‘726) and Brand ‘813 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726) and Brand ‘813 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726) to include the teachings of Brand ‘813, namely to use a communication component 4010, as disclosed in Brand ‘813, within the random number generator, as disclosed in Dole ‘786, to receive a public key from the server terminals, as disclose in Ahmed ‘726. The motivation for doing so would be increase data security across a wide range of devices by using a standard communication component that commonly used in communication devices that is able to establish secure connections and be configured to transmit sensitive data such as keys and seeds (see Brand ‘813, ¶¶32, 84).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu ‘839, and further in view of Brand ‘813.

As per claim 13: Dole ‘786, in view of Ahmed ‘726, and further in view of Brand ‘813 discloses all limitations of claims 10-12, as stated above, from which claim 13 is dependent upon. Dole ‘786 does not explicitly disclose the limitations of claim 13. Ahmed ‘726, however, discloses:

transmit a local public key to the server (transmitting the client terminal 26 public key 42a to the server terminal 24 [Ahmed ‘726, ¶¶27, 33; Fig. 2]); and to combine the local public key and the server specific (combining the public key 42a and the server terminal-specific private key 40a to generate the shared secret 44, where the shared secret 44 is specific to the server terminal 24 [Ahmed ‘726, ¶¶27, 33-36]).

Dole ‘786 and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 and Ahmed ‘726 before them, to modify the method in Dole ‘786 to include the teachings of Ahmed ‘726.

As stated above, Dole ‘786 in view of Ahmed ‘726 does not explicitly disclose: “wherein the secure communication circuit is configured to transmit a local public key to the server; and combine the local public key and the server specific public key to generate a server specific secret.”
Qiu ‘839, however, discloses:

transmit a local public key to the server; and combine the local public key and the server specific public key to generate a server specific secret (mathematically combining the public key of the local network-enabled device and the update server’s public key to generate a server-specific symmetric key, where the server-specific symmetric key is a Diffie-Hellman secret derived from the public keys [Qiu ‘839, ¶¶30-31, 37]).

Dole ‘786 (modified by Ahmed ‘726) and Qiu ‘839 are analogous art because they are from the same field of endeavor, namely that of secure communication of devices within a network. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726) and Qiu ‘839 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726) to include the teachings of Qiu ‘839.

As stated above, Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu ‘839 does not explicitly disclose: “wherein the secure communication circuit is configured to transmit a local public key to the server; and …”.
Brand ‘813, however, discloses:
wherein the secure communication circuit is configured to transmit a local public key to the server; and … (communication component 4010; a device 1010 capable of generating random numbers comprising a communication component 4010, where the communication component 4010 is configured to transmit the local public key of the device to the remote server [Brand ‘813, ¶¶32, 84])

Dole ‘786 (modified by Ahmed ‘726 and Qiu ‘839) and Brand ‘813 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Ahmed ‘726 and Qiu ‘839) and Brand ‘813 before them, to modify the method in Dole ‘786 (modified by Ahmed ‘726 and Qiu ‘839) to include the teachings of Brand ‘813, namely to use a communication component 4010, as disclosed in Brand ‘813, within the random number generator, as disclosed in Dole ‘786, to transmit a local public key to the server terminals, as disclose in Ahmed ‘726. The motivation for doing so would be increase data security across a wide range of devices by using a standard communication component that commonly used in communication devices that is able to establish secure connections and be configured to transmit sensitive data such as keys and seeds (see Brand ‘813, ¶¶32, 84).

As per claim 14: Dole ‘786, in view of Ahmed ‘726, and further in view of Qiu ‘839, and further in view of Brand ‘813 discloses all limitations of claims 11-13, as stated above, from which claim 14 is dependent upon. Furthermore, Dole ‘786 discloses:
wherein 
generate a (generating a combination of third bit strings, where a third bit string is a networked client computer-specific secret derived from the internal state of the corresponding networked client computer 34, and where a plurality of third bit strings are generated and combined as a result of selecting a plurality of networked client computers 34 as different sources of entropy, and where a fourth bit string is generated from the third bit string to reinitialize the internal state of a random number generator, i.e., a seed [Dole ‘786, Col. 4 lines 45-60, Col. 6 line 50-Col. 7 line 12, Col. 7 line-Col. 8 line 25; Fig. 3]); and 
to use the seed value as a seed for calculating the random number (using the fourth bit string to reinitialize the internal state of a random number generator, i.e., a seed, and generate a random number [Dole ‘786, Col. 6 line 50-Col. 7 line 12; Fig. 3]).

	As stated above, Dole ‘786, in view of Qiu ‘839, and further in view of Brand ‘813 does not explicitly disclose: “the combination circuit is configured to generate a XOR combination of server specific secrets to generate a ...”.
	Ahmed ‘726, however, discloses: 
	the combination circuit is configured to (key stream generator, where the key stream generator comprises linear feedback shift registers (LFSR) and XOR logic gates [Ahmed ‘726, ¶¶39-40; Fig. 5]) generate a XOR combination of server specific secrets to generate … (key stream generators 34 generates random keys streams 46, where the key stream generator 34 uses XOR logic gates 62 to combine portions of server-specific shared secret 44, and where the output of the XOR combination is a random key stream 46 comprising a random sequence of bits used for encryption/decryption purposes [Ahmed ‘726, ¶¶39, 41-44; Fig. 1A, Fig. 5]).

Dole ‘786 (modified by Qiu ‘839 and Brand ‘813) and Ahmed ‘726 are analogous art because they are from the same field of endeavor, namely that of encryption of data using generated random numbers. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dole ‘786 (modified by Qiu ‘839 and Brand ‘813) and Ahmed ‘726 before them, to modify the method in Dole ‘786 (modified by Qiu ‘839 and Brand ‘813) to include the teachings of Ahmed ‘726.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood et al., US 2006/0072747 A1: enhancing entropy in a pseudo-random number generator (PRNG) using remote sources, where a random number is generated based on local seeding information and additional seeding information from remote entropy servers.
Sethi et al., US 11,075,771 B2: generating operating entropy by sending entropy requests to one or more servers, and generating the operating entropy based on at least one of the received responses. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494